February 12, 2010


Mr. Mike A. Hatchell
Locke Lord Bissell & Liddell, LLP
100 Congress Avenue, Suite 300
Austin, TX 78701-4042
Ms. Jane M. N. Webre
Scott Douglass & McConnico, L.L.P.
600 Congress Ave., Suite 1500
Austin, TX 78701-2589

RE:   Case Number:  08-0773
      Court of Appeals Number:  04-07-00325-CV
      Trial Court Number:  2005-CI-01377

Style:      GALLAGHER HEADQUARTERS RANCH DEVELOPMENT, LTD., CHRIS HILL AND
      JULIE HOOPER
      v.
      CITY OF SAN ANTONIO AND CITY PUBLIC SERVICE

Dear Counsel:

      Today the Supreme Court of Texas issued the enclosed  abatement  order
and per curiam opinion in the above-referenced  case.   (Justice  Hecht  not
sitting)
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

Enclosure
|cc:|Mr. Keith E. Hottle    |
|   |Ms. Margaret G.        |
|   |Montemayor             |